—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered September 13, 1994, convicting defendant, upon his guilty plea, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant knowingly, intelligently, and voluntarily pleaded guilty and waived his rights to appeal (People v Seaberg, 74 NY2d 1). Defendant received an advantageous plea bargain, and there is no evidence of ineffective assistance of counsel (People v Ford, 86 NY2d 397, 404).
The People were under no obligation to inform defendant of the complainant’s availability to testify (People v Jones, 44 NY2d 76, cert denied 439 US 846), and there is no evidence of misrepresentation. In any event, the record does not establish that the complainant was unavailable to testify. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.